DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 28, 2021.   The Information Disclosure Statement with a filing date of October 19, 2020, has been acknowledged.  Applicant’s arguments have been considered.

Priority:  07/31/2019
Status of Claims:  Claims 1 – 16 are pending.  Claims 1, 3, 8 – 10, 15 and 16 have been AMENDED.
Status of Office Action:  FINAL

Claim Objections
Claim 10 is objected to, based on a minor informality as an improper identification of status.  Claim 10 is identified as original, however, Claim 10 has been amended.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for enrollment and use of a biometric payment card by receiving fingerprint image data during an initial purchase transaction, extracting information from the data, generating current fingerprint template data, comparing data stored in a memory of the payment card, determining data did not match, transmitting identification data, indicating failure of an authentication process during the initial purchase transaction, receiving enrollment instructions, and storing current fingerprint template data as enrollment fingerprint template data.  The limitations of enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a processor, sensor, a memory and a reader device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 6 lines 1 – 19, 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data is not an inventive concept.
Independent system Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to method Claim 1. 

Therefore, Claims 1 – 16 are rejected under 35 U.S.C. 101.  Claims 1 – 16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under U.S.C. 103 as being unpatentable over Mitra et al., U.S. 2016/0267486 in view of Schwartz et al., U.S. 2019/0122024 in view of Almers et al., WO 2018/151647.

As per Claim 1 Currently Amended),
Mitra teaches a method for enrolling a biometric payment card (Mitra ¶¶ [0109] – [0115], [0150] – [0153] and Fig 21 read on a biometric payment card and card registration.) comprising:
	receiving, by a biometric payment card processor from a fingerprint sensor of a biometric payment card … [ ] … , fingerprint image data of a cardholder’s finger; (Mitra ¶¶ [0109] – [0115], [0123], [0129], [0130], [0133], [0150] – [0153], [0167] and Figs 21,23 read on a biometric payment card, conducting a transaction, and receipt by a processor of a biometric input/fingerprint from a fingerprint sensor on the payment card.)
	extracting, by the biometric payment card processor, … [ ] … information from the
fingerprint image data; (Mitra ¶¶ [0056], [0057], [0109] – [0115], [0150] – [0153], [0178] and Figs 4,16,21 read on a biometric payment card and processor actions regarding fingerprint data.)
	generating, by the biometric payment card processor, current fingerprint template data from the extracted … [ ] …  information; (Mitra ¶¶ [0073], [0109] – [0115], [0123], [0129], [0130], [0133], [0150] – [0153], [0167] and Figs 21,23 read on a biometric payment card, and card registration with storage of a fingerprint sensor scan(s) on the card.)
	comparing, by the biometric payment card processor, the current fingerprint template data to data stored in a memory of the biometric payment card; (Mitra ¶¶ [0107], [0109] – [0115], [0150] – [0153], [0167] and Figs 8,21 read on a biometric payment card and comparison of fingerprint data to fingerprint data stored in a memory.)
	determining, by the biometric payment card processor, that the current fingerprint template data did not match any data stored in the memory; (Mitra ¶¶ [0073], [0105], [0107], [0109] – [0115], [0150] – [0153], [0167] and Figs 6,8,21 read on a biometric payment card, comparison of fingerprint data to fingerprint data stored in a memory, and a failed fingerprint data verification.)
	transmitting, by the biometric payment card to a payment card reader device, cardholder identification data and an authentication failure message indicating failure of a biometric cardholder authentication process … [ ] …; (Mitra ¶¶ [0073], [0105] – [0107], [0109] – [0116], [0129], [0150] – [0153], [0167] and Figs 6,7,8,21,22 read on a biometric payment card, failed fingerprint data verification, and subsequent card communications through a network inclusive of communications to a card reader device.)
receiving, by the biometric payment card processor from the payment card reader device, … [ ] … instructions; and (Mitra ¶¶ [0109] – [0129] and Figs 21,22,23 read on a biometric payment card, communications through a network, and receiving instructions from a payment card reader device.)
Mitra does not teach:
digital…(information)
enrollment instructions
Schwartz, however, teaches:
digital…(information) (Schwartz ¶¶ [0016], [0018], [0020], [0035], [0036], [0038] and Figs 1,2 read on images, digital information and biometrics recognition.)
enrollment instructions (Schwartz ¶¶ [0018], [0020], [0038] – [0041], [0049] and Figs 2,3 read on biometrics recognition and enrollment information as reference data.)
It would have been obvious to one of ordinary skill in the art to include in the smartcard and transaction operations of Mitra, the fingerprint, imaging, biometrics recognition, template, repository and comparison aspects of Schwartz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to user authentication and biometrics, with the motivation being to enhance accuracy and reliability of a biometrics recognition system.  (see Schwartz ¶¶ [0003], [0004].)

during an initial purchase transaction
during the initial purchase transaction
storing, by the biometric payment card processor in the memory of the biometric payment card responsive to the enrollment instructions, the current fingerprint template data as enrollment fingerprint template data.
Almers, however, teaches:	
during an initial purchase transaction (Almers p.10 l.28 through p.11 l.5 read on use of a biometric payment card during an initial purchase transaction.)
during the initial purchase transaction (id. Almers, directly above.)
storing, by the biometric payment card processor in the memory of the biometric payment card responsive to the enrollment instructions, the current fingerprint template data as enrollment fingerprint template data. (Almers p.11 l.1 through p.12 l.14 read on initial storing of current fingerprint data as enrollment fingerprint data.)
It would have been obvious to one of ordinary skill in the art to include in the smartcard and transaction operations of Mitra in view of Schwartz, the biometrics/fingerprint data, initial transaction, communications and data storage aspects of Almers since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to user authentication and biometrics, with the motivation being to enhance smart card security and user biometrics recognition.  (see Almers p.1 l.5 through p.2 l.13.)

As per Claim 2 (Original),
Mitra in view of Schwartz in view of Almers teaches the method of claim 1, further comprising, prior to receiving the fingerprint image data of a cardholder’s finger during the initial purchase transaction, activating a biometric payment card account associated with the biometric payment card for conducting purchase transactions. (Mitra ¶¶ [0105], [0109] – [0115], [0150] – [0153], [0176] and Figs 6,14,21 read on a biometric payment card, card registration and creation of a user account.)

As per Claim 3 (Currently Amended),
Mitra in view of Schwartz in view of Almers teaches the method of claim 2, wherein activating the biometric payment card account comprises informing [[the]] an issuer financial institution (FI) of receipt of the biometric payment card by at least one of calling a voice recognition unit (VRU) from a telephone number which the issuer FI has on file, calling a customer service representative of the issuer FI, or logging into the issuer FI’s website. (Mitra ¶¶ [0105], [0109] – [0120], [0150] – [0153], [0176] and Figs 6,14,21,22 read on a biometric payment card, card registration, creation of a user account, web page registration and activation through a financial institution.)

As per Claim 4 (Original),
Mitra in view of Schwartz in view of Almers teaches the method of claim 1, further comprising:
receiving, by a biometric payment card processor from the fingerprint sensor during a subsequent purchase transaction, subsequent fingerprint image data of a cardholder’s finger; (Mitra ¶¶ [0109] – [0115], [0123], [0129], [0130], [0133], [0150] – [0153], [0167] and Figs 21,23 read on a biometric payment card, conducting a transaction, and receipt by a processor of a biometric input/fingerprint from a fingerprint sensor on the payment card.)
	extracting, by the biometric payment card processor, digital information from the subsequent fingerprint image data; (Mitra ¶¶ [0056], [0057], [0109] – [0115], [0150] – [0153], [0178] and Figs 4,16,21 read on a biometric payment card and processor actions regarding fingerprint data.)
generating, by the biometric payment card processor, a current cardholder fingerprint image template from the extracted digital information; (Schwartz ¶¶ [0018], [0020], [0038 – [0041], [0049], [0073] and Figs 2,3,5 read on biometrics recognition, information as reference data, and biometric inputs stored in templates within a data repository.)
	comparing, by the biometric payment card processor, the current cardholder fingerprint image template (id. see Schwartz, directly above, as to a template.) to the enrollment fingerprint template data stored in a memory; (Mitra ¶¶ [0107], [0109] – [0115], [0150] – [0153], [0167] and Figs 8,21 read on a biometric payment card and comparison of fingerprint data to fingerprint data stored in a memory.)
determining, by the biometric payment card processor, that the current fingerprint image template matches the enrollment fingerprint template data; (Schwartz ¶¶ [0018], [0020], [0038 – [0041], [0049], [0055], [0073] and Figs 2,3,4A,5 read on biometrics recognition, information as reference data, biometric inputs stored in templates within a data repository, and a match among biometric template data.)
	transmitting, by the biometric payment card to the payment card reader device, a message indicating successful biometric cardholder authentication processing, a matching score, (Schwartz ¶¶ [0018], [0020], [0038] – [0041], [0049], [0073], [0074] and Figs 2,3,5 read on biometrics recognition and identification of a matching score.) and cardholder identification data. (Mitra ¶¶ [0073], [0109] – [0129] and Figs 21,22, 23 read on a biometric payment card, subsequent card communications through a network inclusive of communications to a card reader device and successful authentication.)

As per Claim 5 (Original),
Mitra in view of Schwartz in view of Almers teaches the method of claim 4, wherein the matching score is based on a percentage match of the current cardholder fingerprint image template to the enrollment fingerprint template data. (Schwartz ¶¶ [0038] – [0041], [0049], 

As per Claim 6 (Original),
Mitra in view of Schwartz in view of Almers teaches the method of claim 4, wherein determining that the current fingerprint image template matches the enrollment fingerprint template data comprises:
	comparing, by the biometric payment card processor, the current fingerprint image template (see Schwartz ¶¶ [0018], [0020], [0038 – [0041], [0049], [0073] and Figs 2,3,5 referenced above in Claim 4, as to a template.) to the stored enrollment fingerprint template data; (Mitra ¶¶ [0107], [0109] – [0115], [0150] – [0153], [0167] and Figs 8,21 read on a biometric payment card and comparison of fingerprint data to fingerprint data stored in a memory.)
generating, by the biometric payment card processor, a matching score based on the percentage match of the current fingerprint image template to the stored enrollment fingerprint template data; and (see Schwartz ¶¶ [0038] – [0041], [0049], [0073], [0074], [0078] and Figs 2,5,67 referenced above in Claim 5.)
	determining, by the biometric payment card processor, that the matching score is greater than a threshold value. (Schwartz ¶¶ [0038] – [0041], [0049], [0067], [0069], [0073], [0074], [0078] and Figs 5,6,7 read on biometrics recognition, identification of a matching score, comparison of an enrollment score to a verification score and a threshold.)

As per Claim 7 (Original),
Mitra in view of Schwartz in view of Almers teaches the method of claim 6, wherein the threshold value is set by the cardholder’s issuer financial institution. (Mitra ¶¶ [0109] – [0129] and Figs 21,22,23 read on a biometric payment card, communications through a network, and 

As per Claim 8 (Currently Amended),
Mitra in view of Schwartz in view of Almers teaches the method of claim 4, wherein the matching score is close to a matching threshold value set by an issuer, (Schwartz ¶¶ [0038] – [0041], [0049], [0067], [0069], [0073], [0074], [0078] and Figs 5,6,7 read on biometrics recognition, identification of a matching score, comparison of an enrollment score to a verification score, a threshold, and subsequent auxiliary matching.) and further comprising:
	receiving, by the biometric payment card processor from the payment card reader device, instructions (see Mitra ¶¶ [0109] – [0129] and Figs 21,22,23 referenced above in Claim 1.) to update the stored enrollment fingerprint template data; and (Schwartz ¶¶ [0038] – [0041], [0049], [0055], [0067], [0069], [0073], [0074], [0078] and Figs 5,6,7 read on biometrics recognition, matching, and updating of a template with data from a biometric input.)
	replacing, by the biometric payment card processor, the enrollment fingerprint template data with the current fingerprint image template data for use in authenticating the cardholder during subsequent purchase transactions. (id. Schwartz, directly above.)

As per Claim 9 (Currently Amended),
Mitra in view of Schwartz in view of Almers teaches the method of claim 4, wherein the matching score is  close to a matching threshold value set by an issuer, (see Schwartz ¶¶ [0038] – [0041], [0049], [0067], [0069], [0073], [0074], [0078] and Figs 5,6,7 referenced above in Claim 8.) and further comprising:
	receiving, by the biometric payment card processor from the payment card reader device, instructions (Mitra ¶¶ [0109] – [0129] and Figs 21,22,23 referenced above in Claim 1.) to update the stored threshold value; and (Schwartz ¶¶ [0038] – [0041], [0049], [0055], [0067], [0069], [0073] – [0075], [0078] and Figs 5,6,7 read on biometrics recognition, matching, and updating of auxiliary matching subject to different thresholds and parameters. (e.g., see Schwartz ¶ [0069.))
	updating, by the biometric payment card processor the stored threshold value. (id. Schwartz, directly above.)

As per Claim 10 (Currently Amended),
Claim 10 is directed to the system which is implied by the method of Claim 1, and is therefore rejected under the same rationale as Claim 1.

As per Claim 11 (Original),
Claim 11 is directed to the system which is implied by the method of Claim 4, and is therefore rejected under the same rationale as Claim 4.

As per Claim 12 (Original),
Claim 12 is directed to the system which is implied by the method of Claim 5, and is therefore rejected under the same rationale as Claim 5.

As per Claim 13 (Original),
Claim 13 is directed to the system which is implied by the method of Claim 6, and is therefore rejected under the same rationale as Claim 6.

As per Claim 14 (Original),
Claim 14 is directed to the system which is implied by the method of Claim 7, and is therefore rejected under the same rationale as Claim 7.

As per Claim 15 (Currently Amended),
Claim 15 is directed to the system which is implied by the method of Claim 8, and is therefore rejected under the same rationale as Claim 8.

As per Claim 16 (Currently Amended),
Claim 16 is directed to the system which is implied by the method of Claim 9, and is therefore rejected under the same rationale as Claim 9.

Response to Arguments
Applicant’s arguments filed January 28, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended Claims 8, 9, 15 and 16 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language from: barely acceptable, clarifying a matching threshold value.  The 35 U.S.C. 112(b) rejection of Claims 8, 9, 15 and 16 as to the subject language, is withdrawn.
Applicant has amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, enrollment and use of a payment card during purchase transactions, transmitting, receiving and storing data remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.

Applicant’s suggestion asserting an improvement to the functionality of the payment card processor, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed tech ology does not demonstrate patent eligibility.  Additionally, there is no identification of performance metrics enhancement.
Applicant’s reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.  
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with claims dependent from Claims 1 and 10, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 16 has been made.
Regarding U.S.C. 103 rejections, and independent Claims 1 and 10, Applicant has argued that Mitra and Schwartz do not disclose communication during an initial purchase transaction with storing by the biometric payment card processor in the memory of the biometric payment card the current fingerprint template data as enrollment fingerprint template data.  In consideration of Applicant’s arguments, the Almers reference has been added to Mitra and Schwartz, as Almers identifies use of a biometric payment card during an initial purchase transaction, and initial storing of current fingerprint data as enrollment fingerprint data.  Additionally, Mitra identifies a biometric payment card, conducting a transaction, receipt by a processor of a biometric input/fingerprint from a fingerprint sensor on the payment card, processor actions regarding fingerprint data, card registration with storage of a fingerprint sensor scan(s) on the card, comparison of fingerprint data to fingerprint data stored in a memory, and a failed fingerprint data verification, communications to a card reader device; and Schwartz identifies images, digital information, biometrics recognition and enrollment information as reference data.
The Examiner considers that independent Claims 1 and 10 have been addressed by the teachings of Mitra, Schwartz and Almers as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has commented that dependent claims are believed to be allowable for the same reasons as Claims 1 and 10.
The Examiner considers that Claims 2 – 9 and 11 – 16 have been addressed by the teachings of Mitra, Schwartz and Almers as previously recited.  Therefore, a 35 U.S.C. 103 rejection of Claims 2 – 9 and 11 – 16 has been made.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Wendling, U.S. 2017/0300680 identifying biometric enrollment authorization; Wagner et al., U.S. 2018/0211022 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        April 29, 2021